[image00003.jpg]
 
EXECUTION VERSION
 
June 14, 2017




To:               Regency Centers Corporation
One Independent Drive, Suite 114
Jacksonville, Florida 32202



From:
JPMorgan Chase Bank, National Association
125 London Wall
London EC2Y 5AJ
England

From:         J.P. Morgan Securities LLC,
Solely as Agent
tel: (212) 622-5270
fax: (212) 622-0105






___________________________________________________________________________


Dear Sirs,


The purpose of this letter agreement (this "Amendment Agreement") is to amend
the terms and conditions of the transaction entered into between JPMorgan Chase
Bank, National Association, London Branch ("Party A"), represented by J.P.
Morgan Securities LLC (the "Agent") as its agent, and Regency Centers
Corporation ("Party B"), pursuant to a letter agreement dated as of March 17,
2016 (the "Confirmation").  Capitalized terms used herein but not otherwise
defined herein shall have the meaning assigned to them in the Confirmation.


For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


1.
Amendments to Confirmation.  Effective as of the date hereof:




(a)
the definition of "Maturity Date" in Section 2 of the Confirmation shall be
amended by replacing "June 23, 2017" with "December 27, 2017";




(b)
the definition of "Forward Price Reduction Date" in Section 2 of the
Confirmation shall be amended by (i) replacing the word "and" with "," and (ii)
inserting ", November 13, 2017 and February 19, 2018" at the end of such
definition; and




(c)
Schedule I to the Confirmation shall be amended by replacing such Schedule I in
its entirety with Schedule I attached hereto.



2.
Representations and Warranties.



(a)
Party B represents and warrants to, and agrees with, Party A on the date hereof
that:




(i)
it is duly organized and validly existing under the laws of the jurisdiction of
its organization or incorporation and, if relevant under such laws, in good
standing;




(ii)
it has the power to execute this Amendment Agreement and any other documentation
relating to this Amendment Agreement to which it is a party, to deliver this
Amendment Agreement and any other document relating to this Amendment Agreement
that it is required by this Amendment Agreement to deliver and to perform its
obligations under this Amendment Agreement and has taken all necessary action to
authorize such execution, delivery and performance;




(iii)
such execution, delivery and performance do not violate or conflict with any law
applicable to it, any provision of its constitutional documents, any order or
judgment of any court or other agency of government applicable to it or any of
its assets or any contractual restriction binding on or affecting it or any of
its assets;




(iv)
all governmental and other consents that are required to have been obtained by
it with respect to this Amendment Agreement have been obtained and are in full
force and effect and all conditions of any such consents have been complied
with;




(v)
its obligations under this Amendment Agreement constitute its legal, valid and
binding obligations, enforceable in accordance with its terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors' rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law));




(vi)
it (A) has such knowledge and experience in financial and business affairs as to
be capable of evaluating the merits and risks of entering into this Amendment
Agreement; (B) has consulted with its own legal, financial, accounting and tax
advisors in connection with this Amendment Agreement; and (C) is entering into
this Amendment Agreement for a bona fide business purpose;




(vii)
it is not and has not been the subject of any civil proceeding of a judicial or
administrative body of competent jurisdiction that could reasonably be expected
to impair materially its ability to perform its obligations under the
Transaction as amended hereby;

 
 
JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association.
Main Office 1111 Polaris Parkway, Columbus, Ohio 43240
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 25 Bank Street, Canary Wharf, London E14 5JP
Authorised by the Office of the Comptroller of the Currency in the jurisdiction
of the USA.
Authorised by the Prudential Regulation Authority. Subject to regulation by the
Financial Conduct
Authority and to limited regulation by the Prudential Regulation Authority.
Details about the
extent of our regulation by the Prudential Regulation Authority are available
from us on request.
 



(viii)
no event that would constitute an Event of Default, a Potential Event of Default
or a Potential Adjustment Event has occurred;




(ix)
it (A) is capable of evaluating investment risks independently, both in general
and with regard to all transactions and investment strategies involving a
security or securities; (B) will exercise independent judgment in evaluating the
recommendations of any broker-dealer or its associated persons, unless it has
otherwise notified the broker-dealer in writing; and (C) has total assets of at
least $50 million as of the date hereof; and




(x)
it is entering into this Amendment Agreement in good faith and not as part of a
plan or scheme to evade compliance with federal securities laws including,
without limitation, Rule 10b-5 promulgated under the Exchange Act.



(b)
Party A represents and warrants to, and agrees with, Party B on the date hereof
that:




(i)
it is duly organized and validly existing under the laws of the jurisdiction of
its organization or incorporation and, if relevant under such laws, in good
standing;




(ii)
it has the power to execute this Amendment Agreement and any other documentation
relating to this Amendment Agreement to which it is a party, to deliver this
Amendment Agreement and any other document relating to this Amendment Agreement
that it is required by this Amendment Agreement to deliver and to perform its
obligations under this Amendment Agreement and has taken all necessary action to
authorize such execution, delivery and performance;




(iii)
such execution, delivery and performance do not violate or conflict with any law
applicable to it, any provision of its constitutional documents, any order or
judgment of any court or other agency of government applicable to it or any of
its assets or any contractual restriction binding on or affecting it or any of
its assets;




(iv)
all governmental and other consents that are required to have been obtained by
it with respect to this Amendment Agreement have been obtained and are in full
force and effect and all conditions of any such consents have been complied
with; and




(v)
its obligations under this Amendment Agreement constitute its legal, valid and
binding obligations, enforceable in accordance with its terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors' rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).



3.
No Additional Amendments or Waivers.  Except as expressly amended hereby, all
the terms of the Transaction and provisions in the Confirmation shall remain and
continue in full force and effect and are hereby confirmed in all respects.



4.
Matters Relating to Agent.



Each party agrees and acknowledges that (a) the Agent acts solely as agent on a
disclosed basis and not as principal with respect to the Transaction, and (b)
the Agent has no obligation or liability, by guaranty, endorsement or otherwise,
with respect to the obligations of either Party B or Party A under or in
connection with this Amendment Agreement or the Transaction, either with respect
to the delivery of cash or Shares, either at the beginning or the end of the
Transaction.  In this regard, each of Party A and Party B acknowledges and
agrees to look solely to the other for performance under this Amendment
Agreement and the Confirmation, and not to the Agent. Agent is authorized to act
as agent for Party A.
5.
Notices.  Any notice or other communication in respect of this Amendment
Agreement may be delivered in any manner permitted for notices or communications
in respect of the Confirmation to the address or number specified for purposes
of notices or communications in respect of the Confirmation.



6.
Counterparts.  This Amendment Agreement may be executed and delivered in any
number of counterparts, each of which shall be identical and all of which, taken
together, shall constitute one and the same instrument, and each of the parties
hereto may execute this Amendment Agreement by signing any such counterpart.



7.
Amendments.  No amendment, modification or waiver in respect of this Amendment
Agreement will be effective unless in writing (including a writing evidenced by
a facsimile transmission) and executed by each of the parties hereto.



8.
Entire Agreement.  This Amendment Agreement constitutes the entire agreement and
understanding of the parties with respect to the subject matter and supersedes
all prior or contemporaneous written and oral communications with respect
thereto.  Each of the parties acknowledges that, in entering into this Amendment
Agreement, it has not relied on any oral or written representation, warranty or
other assurance (except as provided for or referred to in this Amendment
Agreement) and waives all rights and remedies which might otherwise be available
to it in respect thereof, except that nothing in this Amendment Agreement will
limit or exclude any liability of a party for fraud.



9.
Governing Law.  This Amendment Agreement shall be governed by and construed in
accordance with the laws of the State of New York.



10.
Jurisdiction.  With respect to any suit, action or proceedings relating to any
dispute arising out of or in connection with this Amendment Agreement
("Proceedings"), each party hereby irrevocably (a) submits to the non-exclusive
jurisdiction of the courts of the State of New York and the United States
District Court located in the Borough of Manhattan in New York City, (b) waives
any objection which it may have at any time to the laying of venue of any
Proceedings brought in any such court, waives any claim that such Proceedings
have been brought in an inconvenient forum and further waives the right to
object, with respect to such Proceedings, that such court does not have any
jurisdiction over such party, and (c) agrees, to the extent permitted by
applicable law, that the bringing of Proceedings in any one or more
jurisdictions will not preclude the bringing of Proceedings in any other
jurisdiction.



11.
Waiver of Right to Trial by Jury.  Each party waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
of any suit, action or proceeding relating to this Amendment Agreement.  Each
party (a) certifies that no representative, agent or attorney of the other party
has represented, expressly or otherwise, that such other party would not, in the
event of such a suit, action or proceeding, seek to enforce the foregoing waiver
and (b) acknowledges that it and the other party have been induced to enter into
this Amendment Agreement by, among other things, the mutual waivers and
certifications herein.




[Remainder of page intentionally left blank]
 

--------------------------------------------------------------------------------

[image00003.jpg]
 
 
 
Please confirm that the foregoing correctly sets forth the terms of our
agreement by signing and returning this Amendment Agreement.

 
Very truly yours,


J.P. MORGAN SECURITIES LLC,
as agent for JPMorgan Chase Bank, National Association






By:_/s/ Kevin Cheng                              
Name:  Kevin Cheng
Title:    Vice President








Accepted and confirmed as of
the date first written above:


REGENCY CENTERS CORPORATION






By:   /s/ J. Christian Leavitt                 
Name:  J. Christian Leavitt
Title:    Senior Vice President and Treasurer






 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 








[Signature Page to Forward Amendment]


JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association.
Main Office 1111 Polaris Parkway, Columbus, Ohio 43240
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 25 Bank Street, Canary Wharf, London E14 5JP
Authorised by the Office of the Comptroller of the Currency in the jurisdiction
of the USA.
Authorised by the Prudential Regulation Authority. Subject to regulation by the
Financial Conduct
Authority and to limited regulation by the Prudential Regulation Authority.
Details about the
extent of our regulation by the Prudential Regulation Authority are available
from us on request.






SCHEDULE I


 





Forward Price Reduction Date
Forward Price Reduction Amount
   
Trade Date
USD 0.00


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 




I-1